Citation Nr: 1645629	
Decision Date: 12/06/16    Archive Date: 12/19/16

DOCKET NO.  14-06 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for hypertension, including as due to service-connected diabetes mellitus.

2.  Entitlement to service connection for an eye disability, including as due to service-connected diabetes mellitus.

3.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney



ATTORNEY FOR THE BOARD

P. Wirth, Associate Counsel


INTRODUCTION

The Veteran served honorably on active duty in the United States Army from January 1964 to January 1966. 

These matters are before the Board of Veterans' Appeals (Board) on appeal of August 2009 and June 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  

In July 2014, the Board remanded the Veteran's claim for further development.

By a March 2015 decision, the Board denied the claims.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In an Order dated in April 2016, the Court granted the parties' Joint Motion for Remand (JMR) to vacate the Board's decision and remand the case for readjudication in accordance with the JMR.

In November 2016, the Veteran's representative submitted additional argument and evidence accompanied by a waiver of the Veteran's right to have this evidence initially considered by the RO.  Accordingly, the Board may consider this evidence in the first instance.  See 38 C.F.R. § 20.1304(c) (2015).   

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In accordance with the April 2016 JMR, the Board is remanding to obtain VA treatment records since March 2010.  The Veteran should clarify for VA the approximate time frame covered by such records and the condition(s) for which treatment was provided.  However, even if the Veteran is unable to provide such information, or fails to respond to such a request, this does not obviate VA's responsibility to request updated VA treatment records.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran and request that he clarify where he has received VA treatment since March 2010, approximately when such treatment was provided, and the condition(s) for which treatment was provided.

2.  Obtain VA copies of the records of treatment of the Veteran since March 2010, even if the Veteran is unable to provide the information requested pursuant to paragraph 1 or he fails to respond to such a request.  The Board notes that VA received notice in April 2016 that the Veteran has moved to Florida.  As such, a search for VA treatment records at the applicable VA medical center in Florida should be conducted from January 2015.

3.  Readjudicate the claims after the development requested above has been completed.  If any benefits sought on appeal remain denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




